 66DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Prudential Insurance Company of AmericaandInsuranceWorkersInternationalUnion,AFL-CIO. Case 7-CA-10976November 22, 1974DECISION AND ORDERBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOUpon a charge filed on March 6, 1974, by InsuranceWorkers Internationl Union, AFL-CIO, herein calledthe Union, and duly served on The Prudential Insur-ance Company of America, herein called the Respond-ent, the General Counsel of the National Labor Rela-tions Board, by the Regional Director for Region 7,issued a complaint on March 12, 1974, against Re-spondent, alleging that Respondent had engaged in andwas engaging in unfair labor practices affecting com-merce within the meaning of Section 8(a)(5) and (1)and Section 2(6) and (7) of the National Labor Rela-tions Act, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on December 20, 1973,following a Board election in Case 7-RC-1 1972 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about February 15, 1974, and at all times there-after,Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 29 and June 5, 1974, respectively, Respondentfiled its answer and amended answers to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On April 29, 1974, counsel for the General Counselfiled directly with the Board a Motion to Transfer Caseto and Continue Proceedings before the Board and forSummary Judgment with attachments. On May 3,1974, the Respondent filed an answer opposing motionto transfer case. Subsequently, on June 4, 1974, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why the Gen-Official noticeis taken ofthe recordin the representation proceeding,Case7-RC-11972, as the term "record" is definedin Secs.102 68 and102.69(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems, Inc.,166NLRB 938 (1967), enfd 388 F 2d 683 (C A4, 1968),Golden AgeBeverageCo,167 NLRB 151 (1967), enfd 415 F 2d26 (CA 5, 1969),Intertype Co v Penello,269 F Supp 573 (D C Va,1957),Follett Corp,164 NLRB 378 (1967), enfd 397 F 2d 91 (CA. 7,1968),Sec 9(d) of the NLRAeral Counsel's Motion for Summary Judgment shouldnot be granted. Respondent thereafter filed a responseto Notice To Show Cause, entitled "Statement of Causefor Denial of Summary Judgment."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn its answer and amended answer to the complaint,in this answer opposing Motion To Transfer Case, andin its response to the Notice To Show Cause Respond-ent attacks the appropriateness of the unit and deniesthe validity of the certification on the grounds thatemployees were offered a financial inducement in theform of a dues waiver for their support of the Unionand argues that it is entitled to litigate this matter,which is newly discovered, at an evidentiary hearing.Affirmatively, it alleges that there is no evidence thata quorum of a panel of three Board Members actedupon its Request for Review in the representation pro-ceeding.We do not accept the Respondent's position.Our review of the record herein, including the entirerecord in Case 7-RC-1 1972, discloses that after a hear-ing, the Regional Director on November 16, 1973, is-sued a Decision and Direction of Election in which wefound a unit of office clerical employees limited to theGrosse Pointe District Office to be appropriate, con-trary to the broader unit urged by the Respondent.Respondent filed a Request for Review of the unitdetermination which was denied by the Board on theground that it raised no substantial issues warrantingreview.'Thereafter, on December 12, 1973, an elec-tion was conducted in which the employees in the unitfound to be appropriate unanimously selected theUnion as their bargaining agent. Respondent did notfile objections to the election. The Regional Directorthereupon certified the Union on December 20, 1973.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in a priorrepresentation proceeding.3All issues raised by the Respondent in this proceed-2We find no merit in Respondent's quorum contention as the decisiondenying reviewof theRegional Director's decision in Case 7-RC-1 1972resulted from the personal participation of the Board Members and was theirdecision SeeKFCNational ManagementCompany,214NLRB No 29, fn3 (1974).3 SeePittsburgh Plate GlassCo. v N.LR.B.,313 U S 146,162 (1941);Rules and Regulations of the Board, Secs.102 67(f) and 102 69(c)215 NLRB No. 30 PRUDENTIAL INSURANCE CO.ing were or could have been litigated in the prior re=presentation proceeding, and the Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.We therefore find thatthe Respondent has not raised any issue which is prop-erly litigable in this unfair labor practice proceeding.As indicated above, the Respondent denies the valid-ity or the Union's certification because of the Union'sgeneral practice to waive dues payments until a con-tract has been signed and accepted by the employees.Since it alleges that it was unaware, and reasonablycould not have been aware, within the time for filingobjections to the election, the Respondent argues thatit is entitled to litigate this matter at an evidentiaryhearing.We disagree. Although the Union's generalpractice to waive dues was allegedly first discovered atthe hearing in another representation case, there is noshowing that, with due diligence, the Respondent couldnot have uncovered the evidence in time to file timelyobjections. In any event, the objection based uponnewly discovered evidence of waiver would still be sub-ject to Section 102.69 of the Board's Rules and Regula-tions requiring objections to be filed within 5 days afterthe tally of ballots has been furnished and, therefore,thewaiver objection herein would be considereduntimely.' Finally, the waiver of dues until a contracthas been signed and accepted does not fall within theproscriptionof the Supreme Court's decision inN.L.R.B. v. Savair Manufacturing Co., 414 U.S.270(1973).5Accordingly,we shall grant the GeneralCounsel's Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a New Jersey corporation with its prin-cipal office and place of business in Newark, New Jer-sey, is engaged in the sale and effectuation of life insur-ance,health,group,andannuitycontracts.Respondent's Grosse Pointe District Office in HarperWoods, Michigan, is the only office involved in thisproceeding.During the past year Respondent has agross revenue in excess of $1 million, of which morethan $50,000 in premiums were received at its mainoffices directly from States other than the State of NewJersey.4Jason/Empire, Inc.,212 NLRB 137 (1974),Heritage Nursing Center,Inc, 207NLRB 826 (1973)'S &S Product Engineering Services,Inc, 210 NLRB 912 (1974)67We find, on the basis of the foregoing, that Respond-ent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert juridsiction herein.IfTHE LABORORGANIZATION INVOLVEDInsuranceWorkers International Union, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent consti-tute a unit appropriate for collective-bargaining pur-poses within the meaning of Section 9(b) of the Act:All office clerical employees employed by theRespondent at its Grosse Pointe District Officelocated in Harper Woods, Michigan; excludingagents, professional employees, guards, and super-visors as defined in the Act.2.The certificationOn December 12, 1973, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Direc-tor for Region 7, designated the Union as their re-presentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargainingrepresentative of the employees insaid unit on December 20, 1973, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about January 18, 1974, and atall times thereafter, the Union has requested the Re-spondent to bargain collectively with it as the exclusivecollective-bargaining representative of all the em-ployees in the above-describedunit.Commencing on orabout February 15, 1974, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collective bar-gaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceFebruary 15, 1974, and at all times thereafter, refusedto bargain collectively with the Union as the exclusive 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative of the employees in the appropriate unit,and that by such refusal, Respondent has engaged inand is engaging in unfair labor-practices within themeaning of Section 8(a)(5) and(1) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above,have a close,intimate, andsubstantial relationship to trade,traffic,and commerceamong the several States and tend to lead to labordisputes burdening and obstructing commerce and thefree flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall order thatit cease and desist therefrom,and, upon request, bar-gain collectively with the Union as the exclusive rep-resentative of all employees in the appropriate unit,and, if an understanding is reached, embody such un-derstanding in a signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their selectedbargaining agent for the period provided by law, weshall construe the initial period of certification as begin-ning on the date Respondent commerce:, to bargain ingood faith with the Union as the recognized bargainingrepresentative in the appropriate unit. SeeMar-JacPoultry Company, Inc.,136 NLRB 785 (1962);Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229 (1962), enfd. 329 F.2d 600 (C.A. 5, 1964), cert.denied 379 U.S. 817 (1964);Burnett Construction Com-pany,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(C.A. 10, 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.The Prudential Insurance Company of America isan employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.InsuranceWorkersInternationalUnion,AFL-CIO, isa labor organizationwithin themeaningof Section 2(5) of the Act.3.All office clerical employees employed by the Re-spondent at its Grosse Pointe District Office located inHarperWoods,Michigan,excluding agents,profes-sional employees,guards,and supervisors as defined inthe Act, constitute a unit appropriate for the purposes'of collective bargaining within the meaning of Section9(b) of the Act.4. Since December 20, 1973, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collective bar-gaining within the meaning of Section 9(a) of the Act.5. By refusing on or about February 15, 1974, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respond-ent in the appropriate unit,Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced,and is in-terfering with, restraining, and coering, employees inthe exercise of the rights guaranteed to them in Section7 of the Act, and therebyhas engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended,the NationalLaborRelationsBoard hereby orders that Respondent,The PrudentialInsurance Company of America,Harper Woods, Mi-chigan, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages,hours,and other terms and conditionsof employment with Insurance Workers InternationalUnion,AFL-CIO,as the exclusive bargaining re-presentative of its employees in the following appropri-ate unit:All office clerical employees employed by theRespondent at its Grosse Pointe District Officelocated in Harper Woods, Michigan,excludingagents, professional employees, guards, and super-visors as defined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of therights guaranteed them in Section7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request,bargain with the above-named la-bor organization as the exclusive representative of allemployees in the aforesaid appropriate unit with re-spect to rates of pay, wages,hours,and other terms and PRUDENTIAL INSURANCE CO.conditions of employment,and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post at its office in Harper Woods, Michigan,copies of the attached notice marked "Appendix. ,6Copies of said notice, on forms provided by the Re-gional Director for Region 7 after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other terms69and conditions of employment with InsuranceWorkersInternationalUnion, AFL-CIO, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in theexercise of the rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain with the above-named Union as the exclusive representative of allemployees in the bargaining unit described belowwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All office clerical employees employed by usat our GrossePointeDistrict Office located inHarperWoods,Michigan;excluding agents,professional employees,guards, and supervisorsas defined in the Act.THE'PRUDENTIALINSURANCECOMPANY OF AMERICA